Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 9/26/19. Claims 1, 2, and 12-29 are pending and under examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Powers on 3/4/21.

The application has been amended as follows: 

Claim 28: at line 2, please change “according to claim 27” to “according to claim 26”
Claim 29: at line 2, please change “according to claim 28” to “according to claim 27”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are directed to an antibody defined by six CDRs.

Regarding a §101 analysis, a human antibody may be a natural product. However, there is no indication that the antibody is actually produced by a human. The specification describes human cells (p.18), but which are not themselves a “human” nor would these cells indicate that such antibodies would be naturally produced in the organism, e.g., these producer cells also contain adenovirus (p.18). Current guidance to the Office requires that the Office provide the initial factual evidence (not reasoning) to support a §101 rejection (Berkheimer); currently, there is no such evidence that the instant antibodies are produced by humans or are otherwise a natural product and therefore the claims are patent eligible.
Regarding a prior art analysis, the combination of six CDRs are not found in the prior art. Under an obviousness analysis, the art recognizes that the CDRs are the binding portion of an antibody and that providing an antigen (e.g., tau) does not provide any information regarding the structure of those CDRs. Further, even when provided with a starting point, CDRs are notoriously unpredictable when altered by even a single mutation.
US 10562963 (form 892) has an effective filing date of 6/26/14 and discloses CBTau-27.1, which the instant antibody is a variant of. Looking to table 8 of ‘963, CBTau-27.1 is identical at heavy chain CDRs 1-3 and light chain CDR2. Light chain CDR1 differs at a single amino acid (S->T at residue 8 of 
Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). 
The Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
	
	
	
	Thus, while highly related to a prior art antibody, changes are nevertheless unpredictable and without clear evidence that a certain residue is amenable to mutation, the alterations are non-obvious.
	Disclosure of CBTau-27.1 is also present in US 10400034 (form 892) but the instant claims are non-obvious for the same reasons.
	Co-pending applications 16/769140 and 16/965565 are noted, but do not make the instant claims obvious and/or have an effective filing date after the instant date.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Adam Weidner/Primary Examiner, Art Unit 1649